Per Curiam :
The order appealed from in this case was prematurely granted. The action was to recover damages for an alleged libel, and it was set forth in the complaint that one of the consequences of the libelous publication was that the plaintiff was injured in its reputation, good name and business, and that various customers declined and refused to purchase and pay for its goods and wares, and that it became and was unable to sell and dispose of the same to such customers. Before answering, the defendant moved that the plaintiff be required to serve a bill of particulars, specifying, among other things, the names of every person or persons and their addresses, and whether they be persons, firms or corporations, whose custom has been lost through said alleged libelous publication, and further specifying “ every person and firm to whom he intends to prove the alleged libelous statement was published.”
The pretext upon which this bill of particulars was asked for is to enable the defendant to answer the complaint. It is quite obvious *163that the information sought to he obtained by this motion was unnecessary to enable the defendant to answer. It could have denied or justified or pleaded in mitigation without being apprised of the names of the plaintiff’s witnesses, or the persons who had been affe ;ted by the publication of the alleged libel. That, after issue joined and before trial, it may become important for the defendant to have some of the information sought to be elicited by the bill of particulars may be true, but it will be time enough to consider that when the occasion arises.
As it is, the order should not have been made and must be reversed, with ten dollars costs and disbursements, and the motion for a bill of particulars denied, with ten dollars costs.
Present—Van Brunt, P. J., Barrett, Rumsey, Patterson and McLaughlin, JJ.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.